Title: To John Adams from Ward Nicholas Boylston, 6 October 1825
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton Octr. 6th 1825
				
				You cannot Immagine the comfort your Letter of 22d Ultimo gave me I fear’d Indisposition had so far disabled  you to dictate a Letter, as to leave me expossed to the contradictory accounts I now, & then had by transient visitors, who had heard from others something concerning your health; young Mr Quincy exceptd who gave me a more direct account of you, and since then thro’ Mr T P Davis who with his Brother Judge Davis had made you a visit at Quincy—his accounts have encouraged a hope that I shall hail, & celebrate yr 90th year, at Quincy as I have done, in as good health as I have had the Happiness to see you in for several years past—. I feel rejoiced to find you give me such anticipations of what I devotely wish, as I am told you were able to take long rides when the weather would admit—and likewise felt able to attend a Military review at QuincyI am told, tho’ I have not yet had the report confirm’d by any direct information, that I am to be honor’d with a visit from my Long beloved friends the President & Mrs Adams wth their Sons En route to Washington; a gratification, added to the kindness which I do not know, how to express Mrs Bs, & my feelings; all that I can greet them with, in the sincere sensations of an unfeignd affectionate welcomes—I do assure you thus to be remmber’d an honor’d in my old age is what I can never cease to derive pleasure from while I live—and as long as Mount Adams remains it will be a token of the exalted opinion I entain for his Name & yours You perhaps have been told that I am building, a large Hotel at this place to which I have given the name of the Mount Adams Hotel, and I mean as Far as my powers of mind & means will permit, to give as much celebrity to the establishment as possible—and have taken such measures with the Town to continue its respectability.—the particulars I will give when I have the Happiness of seeing you at Quincy—Mrs: Boylston requests her most respectfull regards to you, and unites with me in our best respects, to Judge & Mrs Adams, Mrs. Clark, Miss Smith, &c—With every sentiment of perfect  affection—you will always believe me to be / Your affectionate Cousin
				
					Ward Nichs Boylston
				
				
			